            Case 1:20-cv-10472-RWZ Document 1 Filed 03/09/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                                     for the
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
BRANDON J. REUSCH                   )
      Plaintiff                     )
                                    )        Civil Action
V.                                   )
                                    )        No. _________________
CARKEZ FISHERIES, INC.               )
      Defendant                      )
____________________________________)


              PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL


       Now comes the Plaintiff in the above-entitled matter and for his complaint states:

                                 General Factual Allegations

       1.      The Plaintiff, Brandon J. Reusch, is a resident of New Bedford, Bristol County,

Commonwealth of Massachusetts.

       2.      The Defendant, Carkez Fisheries, Inc., is a corporation, duly organized and

existing under the laws of the Commonwealth of Massachusetts.

       3.      On or about JANUARY 23, 2020, the Defendant, Carkez Fisheries, Inc., was

doing business within the Commonwealth of Massachusetts.

       4.      On or about January 23, 2020, the Plaintiff, Brandon J. Reusch, was employed by

the Defendant, Carkez Fisheries, Inc.

       5.      On or about January 23, 2020, the Plaintiff, Brandon J. Reusch, was employed by

the Defendant, Carkez Fisheries, Inc., as a seaman, and a member of the crew of the F/V

WILLIAM LEE.
             Case 1:20-cv-10472-RWZ Document 1 Filed 03/09/20 Page 2 of 6



        6.      On or about January 23, 2020, the Defendant, Carkez Fisheries, Inc., owned the

F/V WILLIAM LEE.

        7.      The Defendant, Carkez Fisheries, Inc., chartered the F/V WILLIAM LEE from

some other person or entity such that on or about January 23, 2020 the Defendant, Carkez

Fisheries, Inc. was the owner pro hac vice of the F/V WILLIAM LEE.

        8.      On or about January 23, 2020, the Defendant, Carkez Fisheries, Inc., operated the

F/V WILLIAM LEE.

        9.      On or about January 23, 2020, the Defendant, Carkez Fisheries, Inc., or the

Defendant's agents, servants, and/or employees, controlled the F/V WILLIAM LEE.

        10.     On or about January 23, 2020, the F/V WILLIAM LEE was in navigable waters.

        11.     On or about January 23, 2020, while in the in the performance of his duties in the

service of the F/V WILLIAM LEE, the Plaintiff, Brandon J. Reusch, fell on the deck and

sustained personal injuries, including an injury to his right shoulder.

        12.     Prior to and at the time he sustained the above-mentioned personal injuries, the

Plaintiff, Brandon J. Reusch, was exercising due care.

                                            Jurisdiction

        13. This Court has subject matter jurisdiction over this matter pursuant to The Merchant

Marine Act of 1920, commonly called the Jones Act, 46 U.S.C., §30104 , et. seq. (formerly §688

et. seq.).

        14.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1331, 28 U.S.C. §1332, and 28 U.S.C. §1333.




                                                  2
             Case 1:20-cv-10472-RWZ Document 1 Filed 03/09/20 Page 3 of 6



                                             COUNT I

                          Brandon J. Reusch v. Carkez Fisheries, Inc.

                                  (JONES ACT NEGLIGENCE)

       15.      The Plaintiff, Brandon J. Reusch, reiterates the allegations set forth in paragraphs

1 through 14 above.

       16.      The personal injuries sustained by the Plaintiff, Brandon J. Reusch, were not

caused by any fault on his part but were caused by the negligence of the Defendant, its agents,

servants and/or employees.

       17.      As a result of said injuries, the Plaintiff, Brandon J. Reusch, has suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       18.      This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, Brandon J. Reusch, demands judgment against the

Defendant, Carkez Fisheries, Inc., in an amount to be determined by a jury together with interest

and costs.

                                             COUNT II

                          Brandon J. Reusch v. Carkez Fisheries, Inc.

                  (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       19.      The Plaintiff, Brandon J. Reusch, reiterates the allegations set forth in paragraphs

1 through 14 above.

       20.      The personal injuries sustained by the Plaintiff, Brandon J. Reusch, were due to


                                                  3
             Case 1:20-cv-10472-RWZ Document 1 Filed 03/09/20 Page 4 of 6



no fault of his, but were caused by the Unseaworthiness of the F/V WILLIAM LEE.

        21.     As a result of said injuries, the Plaintiff, Brandon J. Reusch has, suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

        22.     This cause of action is brought under the General Maritime Law for

Unseaworthiness and is for the same cause of action as Count I.

        WHEREFORE, the Plaintiff, Brandon J. Reusch, demands judgment against the

Defendant, Carkez Fisheries, Inc., in an amount to be determined by a jury together with interest

and costs.

                                             COUNT III

                           Brandon J. Reusch v. Carkez Fisheries, Inc.

                (GENERAL MARITIME LAW - MAINTENANCE and CURE)

        23.     The Plaintiff, Brandon J. Reusch, reiterates all of the allegations set forth in

Paragraphs 1 through 14 above.

        24.     As a result of the personal injuries described in paragraph 11 above, the Plaintiff,

Brandon J. Reusch, has incurred and will continue to incur expenses for his maintenance and

cure.

        WHEREFORE, the Plaintiff, Brandon J. Reusch, demands judgment against the

Defendant, Carkez Fisheries, Inc., in the amount of $100,000 for maintenance and cure, together

with costs and interest.




                                                   4
          Case 1:20-cv-10472-RWZ Document 1 Filed 03/09/20 Page 5 of 6



                                              COUNT IV

                            Brandon J. Reusch vs. Carkez Fisheries, Inc.

        (GENERAL MARITIME LAW/JONES ACT - INTENTIONAL/NEGLIGENT
               FAILURE TO PROVIDE MAINTENANCE and CURE)

        25.       The Plaintiff, Brandon J. Reusch, reiterates the allegations set forth in paragraphs

1 through 14 above.

        26.       As a result of the personal injuries described in paragraph 11 above, the Plaintiff,

Brandon J. Reusch, has incurred and will continue to incur expenses for his maintenance and

cure.

        27.       On or about February 5, 2020, the Plaintiff, Brandon J. Reusch, made demand

upon the Defendant, Carkez Fisheries, Inc., for the provision of maintenance and cure.

        28.       The Defendant, Carkez Fisheries, Inc., has negligently, willfully, arbitrarily,

and/or unreasonably failed to provide the Plaintiff with maintenance and cure in a timely and

adequate manner.

        29.       As a result of the Defendant's failure to provide the Plaintiff maintenance and

cure, the Plaintiff has sustained and will continue to sustain damages, including without

limitation, pain of body and anguish of mind, lost time from his usual work and pursuits, medical

and hospital expenses, attorneys fees, and has sustained and will sustain other damages as will be

shown at trial.

         WHEREFORE, the Plaintiff, Brandon J. Reusch, demands judgment against the

Defendant, Carkez Fisheries, Inc., in an amount to be determined by a jury as compensatory

damages and punitive damages for failure to pay maintenance and cure, together with costs,

interest, and reasonable attorneys fees.
                                                    5
         Case 1:20-cv-10472-RWZ Document 1 Filed 03/09/20 Page 6 of 6



             PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES

                       RAISED IN COUNTS, I, II, III AND IV.



                               Respectfully submitted for the
                               the Plaintiff, Brandon J. Reusch,
                               by his attorney,


                               /s/ David F. Anderson
                               David F. Anderson (Ma B.B.O. # 560994)
                               Latti & Anderson LLP
                               30-31 Union Wharf
                               Boston, MA 02109
                               (617) 523-1000
                               DAnderson@LattiAnderson.com
Dated: March 9, 2020




                                         6
